14‐2801‐cr  
        United States of America v. Michael Smith 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                         SUMMARY ORDER  
                                        
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
               At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 23rd day of October, two thousand 
        fifteen. 
                                          
        PRESENT:  CHESTER J. STRAUB, 
                      RICHARD C. WESLEY,  
                      DEBRA ANN LIVINGSTON, 
                                  Circuit Judges. 
         
        ____________________________________________  
         
        UNITED STATES OF AMERICA,  
         
                                  Appellee, 
         
                      ‐v.‐                                       14‐2801 
         
        MICHAEL SMITH, 
         
                                  Defendant‐Appellant.            
        ____________________________________________  
         
FOR APPELLANT:              DIANE POLAN, Polan & Simmons, LLC, New Haven, 
                            CT. 
 
FOR APPELLEE:               S.  DAVE  VATTI,  (Marc  H.  Silverman,  on  the  brief),  for 
                            Deirdre  M.  Daly,  United  States  Attorney,  District  of 
                            Connecticut, Hartford, CT.  
 
     Appeal from the United States District Court for the District of Connecticut 
(Robert N. Chatigny, Judge). 
 
     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment of the district court is 

AFFIRMED. 

       After a jury trial, Defendant Michael Smith was convicted of conspiracy to 

distribute and to possess with intent to distribute 280 grams or more of cocaine 

base and 500 grams or more of cocaine, in violation of 21 U.S.C. §§ 841(a)(1), 

841(b)(1)(A), and 846.1   We assume the parties’ familiarity with the underlying 

facts, the procedural history, and the issues for review.   

       Smith raises two challenges to his conspiracy conviction on appeal.  First, 

Smith argues that the district court erred in denying his Motion for Acquittal by 

ruling that there was sufficient evidence to support the jury’s quantity 

attribution.  Whether sufficient evidence existed to support a conviction is 

1 The jury also convicted Smith of possession with intent to distribute and distribution 
of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C).  Smith does not 
challenge this conviction on appeal.   

                                             2
reviewed de novo.  United States v. Harvey, 746 F.3d 87, 89 (2d Cir. 2014) (per 

curiam).  However, the defendant “bears a heavy burden” because “we view the 

evidence in the light most favorable to the government, drawing all inferences in 

the government’s favor and deferring to the jury’s assessments of the witnesses’ 

credibility.”  Id. (internal quotation marks and citations omitted).  “Following 

this review, we will sustain the jury’s verdict if ‘any rational trier of fact could 

have found the essential elements of the crime beyond a reasonable doubt.’”  Id. 

(quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)).   

       “When a defendant challenges the sufficiency of the evidence in a 

conspiracy case, deference to the jury’s findings is especially important because a 

conspiracy by its very nature is a secretive operation, and it is a rare case where 

all aspects of a conspiracy can be laid bare in court with the precision of a 

surgeon’s scalpel.”  United States v. Santos, 541 F.3d 63, 70 (2d Cir. 2008) (internal 

quotation marks and alteration omitted).   “In a conspiracy punishable under 21 

U.S.C. § 841(b)(1)(A), the government must . . . prove . . . that it was either known 

or reasonably foreseeable to the defendant that the conspiracy involved the drug 




                                            3
type and quantity charged.”  Id. at 70‐71 (citing United States v. Adams, 448 F.3d 

492, 499 (2d Cir. 2006)).2   

       Here, viewing the evidence in the light most favorable to the government, 

we conclude that the evidence was sufficient to support the jury’s drug quantity 

attributions.  At trial, FBI Special Agent Michael Zuk properly testified regarding 

the lexicon of the narcotics trade.  See United States v. Cruz, 363 F.3d 187, 194 (2d 

Cir. 2004).  The expert testimony provided the jury with ample background 

information to decipher the contents of the intercepted communications and to 

draw reasonable inferences of fact in light of the wiretap evidence, cooperating 

witness testimony, physical surveillance, and physical evidence proffered in 

support of the drug quantity attribution at trial.  Given the evidence presented to 

the jury, the argument that the evidence was insufficient to show that Smith 

conspired to distribute 280 grams of cocaine base and 500 grams of cocaine is not 

persuasive. 

       Second, Smith argues that the district court erred in denying his motion to 

suppress wiretap evidence because the government exceeded the scope of 

permissible disclosure under 18 U.S.C. § 2517(2).  “The standard of review for 

2 Each defendant in a 21 U.S.C. § 846 conspiracy is responsible for “the aggregate 
quantity of all the subsidiary transactions attributable to that particular member.”  
United States v. Pressley, 469 F.3d 63, 66 (2d Cir. 2006) (per curiam). 

                                             4
evaluating the district court’s ruling on a suppression motion is clear error as to 

the district court’s factual findings, viewing the evidence in the light most 

favorable to the government, and de novo as to questions of law.”  United States v. 

Rodriguez, 356 F.3d 254, 257 (2d Cir. 2004). 

       In relevant part, Title III expressly provides that “[a]ny investigative or law 

enforcement officer who, by any means authorized by this chapter, has obtained 

knowledge of the contents of any wire, oral, or electronic communication or 

evidence derived therefrom may use such contents to the extent such use is 

appropriate to the proper performance of his official duties.”  18 U.S.C. § 2517(2).  

The authorization to use evidence obtained through Title III wiretaps clearly 

extends to federal prosecutors.  See 18 U.S.C. § 2510(7) (“‘Investigative or law 

enforcement officer’ means . . . any attorney authorized by law to prosecute or 

participate in the prosecution of such offenses.”).  The question before this Court, 

therefore, is whether the prosecutor’s comprehensive disclosure of pertinent 

wiretapping evidence across several different indictments is a use “appropriate 

to the proper performance of” a prosecutor’s “official duties” under 18 U.S.C. § 

2517(2).  




                                          5
      We  conclude  that  it  is.    A  federal  prosecutor  has  broad  duties  to  disclose 

evidence  to  a  defendant  in  a  criminal  case.    The  Federal  Rules  of  Criminal 

Procedure  provides  that  the  government  has  a  duty  to  disclose  any  document 

“within  the  government’s  possession”  that  is  “material  to  preparing  the 

defense.”  Fed. R. Crim. P. 16(a)(1)(E).   It is axiomatic that the government also 

has a duty to disclose any “evidence favorable to an accused” that is material to 

guilt  or  punishment.    Brady  v.  Maryland,  373  U.S.  83,  87  (1963).    Yet  the 

government’s duty to disclose is narrower in scope than what is appropriate for 

it to disclose.  See Fed. R. Crim. P. 16(a)(1)(E) (establishing what the government 

“must”  disclose,  without  establishing  outer  limits  on  what  the  government 

“may” disclose); In Re Terrorist Bombings of U.S. Embassies in E. Africa, 552 F.3d 93, 

124  (2d  Cir.  2008)  (Rule  16  “establishes  base‐line  requirements  for  pretrial 

discovery in a criminal case.”).   

      Incomplete  disclosure  of  wiretap  evidence  can  create  information 

asymmetries  between  the  government  and  the  defendant.    In  the  present  case, 

the  wiretap  applications,  affidavits,  and  communications  in  the  underlying 

investigation  did  not  conform  to  the  boundaries  later  laid  down  in  the 

indictments.    Thus,  the  government’s  disclosure  permitted  each  defendant  to 



                                             6
understand  the  genesis  of  the  entire  investigation.    In  particular,  this  degree  of 

disclosure  enabled  defendants  to  challenge  the  probable  cause  underlying 

wiretap applications, since these applications incorporated affidavits referencing 

material  potentially  relating  to  other  indictments.    This  entirely  legitimate 

purpose falls squarely within the plain text of 18 U.S.C. § 2517(2).    

       In  light  of  the  government’s  disclosure  obligations  and  purposes,  the 

government’s  approach  was  “appropriate  to  the  proper  performance  of”  a 

prosecutor’s  “official  duties”  in  this  case.    18  U.S.C.  §  2517(2).    Therefore,  the 

district court did not err in denying the motion to suppress on this basis.   

       We have considered all of Smith’s arguments and find them to be without 

merit.  Accordingly, we AFFIRM the judgment of the district court.                       

        

                                           FOR THE COURT: 
                                           Catherine O’Hagan Wolfe, Clerk 
 
                                             
        

 




                                                7